In an action to recover damages for *774libel and violation of the Civil Rights Law, order denying appellants’ cross motion to strike out the defenses set forth in paragraphs XXIII to XXXYI, inclusive, of the second amended answer of respondent, on the ground of insufficiency under rule 109 of the Rules of Civil Practice, or, in the alternative, on the ground of sham, etc., under rule 103, affirmed, with $10 costs and disbursements. No opinion. Hagarty, Acting P. J., Carswell, Adel, Nolan and Sneed, JJ., concur.